 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   Manuel de Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
10   behalf of himself and all others similarly
     situated; et al.                               ORDER
11
                          Plaintiffs,
12
     and
13
     United States of America,
14
                          Plaintiff-Intervenor,
15
     v.
16
     Paul Penzone, in his official capacity as
17   Sheriff of Maricopa County, Arizona; et al.
18                        Defendants.
19
20         This Court, having received and reviewed Defendant Paul Penzone’s Unopposed
21   Motion for Order Terminating Knapp ID Investigation (Doc. 2551) (“Motion”), and good
22   cause appearing,

23         IT IS HEREBY ORDERED granting the Motion and terminating the investigation

24   of 1459 IDs collected by Sergeant Knapp from 2006 to 2010 (“the Knapp IDs”) from the

25   destruction bin in the Property and Evidence Room of the Maricopa County Sheriff’s

26   Office (“MCSO”) (“the Knapp Investigation”).
27         IT IS HEREBY FURTHER ORDERED as follows:
28         1.     Preservation of the Knapp IDs.
 1          The 596 IDs determined during the course of the Knapp ID Investigation as
 2   belonging to members of the Plaintiff Class (“the Plaintiff Class IDs”) shall remain in the
 3   custody of the U.S. Marshal’s Office (“USMO”) until this case is concluded, after which
 4   Plaintiffs shall take custody of the Plaintiff Class IDs. All IDs that are not the Plaintiff
 5   Class IDs shall also remain in the custody of the USMO for the duration of this case, and
 6   shall be destroyed within 30 days of the Court’s order terminating this case.
 7          2.     Documentation of the Plaintiff Class IDs.
 8          At a date and time agreeable to Counsel for the Plaintiff Class, Plaintiff-Intervenor
 9   and MCSO, representatives for Plaintiff Class, Plaintiff-Intervenor and MCSO will
10   convene at the USMO to organize the Plaintiff Class IDs in alphabetical order and
11   photograph or scan them. All parties and the Monitor will be provided (a) copies of these
12   photographs or scans and (b) photocopies of the Plaintiff Class IDs and an Excel
13   spreadsheet previously prepared by MCSO.
14          3.     Publication of information about the Knapp IDs on MCSO’s PSB website.
15          MCSO will publicize on its Professional Standards Bureau (“PSB”) website
16   information regarding (a) how Sergeant Knapp came into possession of the Knapp IDs, (b)
17   the resulting Knapp ID investigation and related MCSO policy changes, (c) MCSO’s
18   activities in attempting to identify the owners of the Knapp IDs and (d) how to file a
19   complaint with MCSO pertaining to the Knapp IDs. MCSO’s PSB website will direct any
20   persons who assert they are members of the Plaintiff Class who want to make inquiries
21   about the Plaintiff Class IDs to counsel for the Plaintiff Class. The website content will not
22   be contingent upon approval by counsel for the Plaintiff Class or Plaintiff-Intervenor,
23   though they reserve the right to raise any objections with the Monitor and the Court
24   subsequent to the posting of the information on MCSO’s PSB website and after conferring
25   with MCSO. The Knapp ID information will remain on MCSO’s PSB website until the
26   Court terminates this case.
27          4.     Inquiries from members of the Plaintiff Class.
28          If a person makes an inquiry regarding the Plaintiff Class IDs to counsel for the


                                                 -2-
 1   Plaintiff Class, and such counsel confirms that the person’s name and identifying
 2   information (for example, date of birth or social security number) appears on at least one
 3   of the Plaintiff Class IDs, MCSO will fully cooperate in ensuring that the person’s ID is
 4   returned to him or her, and will investigate any complaint that is lodged with MCSO by
 5   the person in question pursuant to its investigatory policies and procedures. If a member of
 6   the Plaintiff Class makes an inquiry to MCSO regarding the Plaintiff Class IDs, that
 7   individual will be referred to Plaintiff Class counsel for review as set forth above.
 8          5.     Addressing the Knapp IDs at the Monitor’s community meetings.
 9          MCSO will provide a brief presentation regarding the Knapp IDs at specified
10   community meetings, if requested by the Monitor, who is responsible for arranging such
11   meetings. The presentation will mirror the content on MCSO’s PSB website. MCSO’s
12   presentation will not be contingent on approval by counsel for the Plaintiff Class or
13   Plaintiff-Intervenor. Counsel for the Plaintiff Class and Plaintiff-Intervenor will be
14   provided an opportunity to make their own statements about the Knapp IDs during the
15   community meetings at which MCSO makes the presentation. MCSO shall be permitted,
16   at its discretion, to respond to statements of counsel for Plaintiff Class and Plaintiff-
17   Intervenor concerning the Knapp IDs at the meetings. To ensure that members of the
18   Plaintiff Class have a full opportunity to hear MCSO’s Knapp ID presentation, and should
19   the Monitor request that it do so, MCSO will make the presentation at four successive
20   community meetings. Thereafter, MCSO will not be required to make the Knapp ID
21   presentation at future community meetings.
22          Dated this 6th day of October, 2020.
23
24
25
26
27
28


                                                 -3-
